By the Court.
Leonard, J.
[After stating the facts.]— The opinions delivered by two of the justices of the supreme court, at general term, concede—one of them expressly, the other by implication—that it was the intention of Doctor Clarke to keep the rent charge in existence, but deny the right to consider that fact, because it is necessary to invoke a principle of which, it is supposed, a court of equity can alone take cognizance, while the case at law admitted only of the application of common law rules.
This objection lies at the threshold of the case, and may as well be first examined. It means, in substance, that the plaintiff must resort to a separate action, of an equity nature, to have the existence of her rent charge declared, before she can maintain her action to recover the possession of the land for the non-payment of the rent.
The constitution vests the supreme court with general jurisdiction in law and equity. Const, art. 6, § 3. That court has all the jurisdiction of the late court of chancery. The testimony in equity cases is to be taken in like manner as in cases at law. Id. § 10. It is declared by the Code of Procedure that it is expedient “ that the distinction between legal and equitable remedies should no longer continue.” Vide Preamble to the Code, and § 69.
The Code permits parties to interpose any defenses by answer which they may have, “whether they be such as have been heretofore denominated legal or equitable, or both.” § 150. Ho reply to an answer is necessary unless it sets up a counter-claim, but the plaintiff is permitted to prove any mat*214ter in denial or avoidance of the answer, where it sets up new matter, as the case may require. § 1G8. It is upon the defendant’s motion only that a reply to an answer setting up new matter, not constituting a counter-claim, may, in the discretion of the court, he permitted. § 153.
A defense purely equitable may be interposed to a cause of action strictly legal. Foot v. Sprague, 12 How. Pr. 355; Hunt v. Farmers’ Loan & T. Co., 8 Id. 418; Hinman v. Judson, 13 Barb. 629.
It is no longer allowable to bring an action merely for the purpose of restraining the prosecution of another action. Auburn City Bank v. Leonard, 20 How. Pr. 193. A defense that-a deed absolute on its face was intended as a mortgage, is available in any action. Despard v. Walbridge, 15 N. Y. 379.
All matters are considered as equitable defenses which would have authorized an application to the court of chancery for relief against a legal liability, but which at law could not have been pleaded in bar. Dobson v. Pearce, 2 Kern. 1668.
The -whole subject was fully examined in this court in the case of Phillips v. Gorham, 17 N. Y. 270, in which it was held, in an action for the recovery of the possession of land, that the plaintiff could attack a deed under which the defendant claimed title, both upon legal grounds and upon such as before, the Code were of purely equitable cognizance.
The answer, in the case of Phillips v. Gorham, claimed title by deed from William Phillips, the ancestor of the plaintiff. There was a reply to the answer (then permitted by the Code), which set up that William Phillips, the ancestor, was of unsound mind when he executed, the deed, and that it was fraudulently obtained by threats and other improper. influences operating on his impaired intellect.
The objection was taken at the trial that the plaintiff was not entitled to avoid the deed for fraud or undue influence, but should have procured a judgment declaring it void, in an action for that purpose, before bringing the action to recover possession of the land.
The plaintiff had a judgment and verdict, notwithstanding the objection; and on appeal to this court that judgment was affirmed, and the principles of equity and law *215combined on the trial of that action were fully upheld. It is unnecessary to travel over the same ground now at any greater length.
The case of Dobson v. Pearce, supra, was referred to as invoking the same principle, and was approved.
■ These references sufficiently show that the plaintiff in this action might lawfully establish upon the trial any ground of avoidance, whether of a legal or equitable nature, against the technical rule insisted on by the defendant, that there had been an extinguishment of the rent charge. She was not obliged by her pleadings to anticipate that the defendant would deny her claim for rent, or set up that it was extinguished; nor was she required to resort to a prior action in equity to have her rent charge declared to be an existing estate.
Was there an avoidance of the technical extinguishment of the rent by the union of the two estates in Doctor Clarke, by competent evidence of his intention that it should not be extinguished ?
The judge at the trial has found that it-was not intended that the two estates should merge, and that there was no merger. The term “merge" is not used with strict accuracy, inasmuch as the estate in the rent charge and that in the land are of equal degree, and estates of equal degree do not merge. Bouvier L. Dict. tit. Merger.
There is a unity of possession where two estates of equal degree meet, or are combined in the same person.
The meaning is, however, substantially the same, whether the result be called a merger or an extinguishment; and as applied by the learned justice at special term, cannot be misunderstood. It is equally comprehended, whether he says that there was no intent to merge, or no intent to extinguish, the rent. The term merger was probably used in its common acceptation, in this instance.
The master’s deed to Doctor Clarke was in the usual form, and would have conveyed a fee if the mortgagor had possessed one. It conveyed, in fact, only such an estate as Risley Taylor owned; that, we have seen, was subject to the payment of anf annual rent. There was then an unity of possession in Doctor Clarke of the fee of the rent charge and of the land, and the *216rent became thereby extinguished, unless it was his intention that it should be kept aliye.
Doctor Clarke conveyed the same estate to the widow of Risley Taylor very shortly after he had acquired it, by a quitclaim deed in which it is stated that he conveys as fully and amply as he had received the title by the deed from the master, to which an express reference is made. While it is true that these deeds are sufficient to pass a clear and unincumbered title to the land in fee simple, they are not inconsistent with a different intention, if it can be shown by legal evidence that such different intention actually existed.
The objection much relied on by the defendant arises from the statute, which provides “ that every grant or devise of real estate, or any interest therein hereafter to be executed, shall pass all the estate or interest of the grantor or testator, unless the intent to pass a less estate or interest shall appear, by express terms, or be necessarily implied in the terms of such grant.” 1 R. S. 748.
All the estate of-Doctor Clarke is deemed to have passed by the grant. Nicoll v. New York & Erie R. R. Co., 12 N. Y. 129.
The deed from Mrs. Taylor, made in March, 1833, about four months only after she had received the title by the deed from Doctor Clarke, conveying the premises to Selah Hart, incorporated the lease from Harmon Livingston to Risley Taylor by a reference to and recital of it; and declared that the premises were subject to the rent and covenan ts of the original lease. All the-subsequent deeds to John H. White contain the same recital of the lease and statement that the premises are subject to the rents and covenants therein contained.
The consideration expressed in the master’s deed to Doctor Clarke is nine hundred and sixty dollars, and the deed from him to Mrs. Taylor is for the consideration of nine hundred and ninety dollars, while in the short time of about four months she conveyed, for the consideration of two thousand five hundred dollars, to Selah Hart.
The statements and recitals of Mrs. Taylor’s deed are clear admissions of the highest grade of evidence that the rent - charge had not been previously extinguished.
It was an admission that affected the value of the premises-*217unfavorably and reduced the price, and entered into the consideration paid by the purchaser. It would not have been made, according to the usual motives of human action, unless it had been in accordance with the existing actual fact.
We shall give the due force and effect, only, to the admission contained in Mrs. Taylor’s deed, by holding that the omission to limit the estate granted by the deed from Doctor Clarke to her, so as to continue and preserve the rent charge by express language, was the result of accident or mistake.
The statute relied on by the defendant creates no bar to the reformation of a deed on the ground of accident or mistake. Story Eq. Jur. § 156, et seq.
The failure of a contract or deed to express the real intention of the parties by reason of accident or mistake also forms an exception to the rule that parol evidence shall not be admitted to vary the effect of a written instrument.
•On these grounds courts of equity interfere to reform any written instrument as between the original parties, and those claiming under them in privity. Carver v. Jackson, 4 Pet. 1, 82; Story Eq. Jur. § 165.
The deed of Mrs. Taylor, and also that from Selah Hart, her grantee, were recorded long before White acquired the title, and in the deeds of both Mrs. Taylor and Selah Hart, the lease is recited, and the premises are stated to be subject to the rents and covenants thereof.
White acquired title in 1852, under a master’s deed on a foreclosure sale of* a mortgage made by Kelson Hart, the grantee of Selah Hart. He also received a conveyance of the same land subsequently from Kelson Hart, in which the lease is recited. White was thus in privity of estate and was bound by the admissions of the former owners. The admissions are in disparagement of the title, and they bind those who succeed them in the estate. 1 Greenl. Ev. § 189, 190.
Like the case of a deed made subject to the hen of a prior mortgage, the grantee and his assigns are estopped by the admission in the deed from denying its existence. Horton v. Davis, 26 N. Y. 495; Jumel v. Jumel, 7 Paige, 591.
The judgment of the special term was correct, and should be affirmed, and that of the general term reversed, with costs.
*218All the judges concurred, except Morgan and Hunt, JJ.
Order granting new trial reversed, and judgment of special term affirmed with costs, judgment of general term reversed.